 In the Matter of GREAT TRAILS BROADCASTING COMPANY, EMPLOYERandINTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, LOCALUNION 1224, AFL, PETITIONERCase No. 9-R- 23.p^.-Decided April 14, 1947Messrs. Estabrook,Finn dl McKee,byMr.H. A. Estabrook,of Day-ton, Ohio, for the Employer.Mr. Freeman L. Hurd,ofWashington, D. C., andMr.James B.Mattox,of Cincinnati,Ohio, for the Petitioner.Mr. Abraham?, Frank,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Dayton,Ohio, on December 10and 11,1946, before Max Rotenberg,hearingofficer.Thehearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor Relations .Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERGreat Trails Broadcasting Company, an Ohio corporation, is en-gaged in the operation of a radio station at Dayton, Ohio, with thecall lettersWING, under license from the Federal CommunicationsCommission. It is affiliated with the American Broadcasting Com-pany, and approximately 35 percent of the Employer's broadcastingtime is devoted to programs broadcast on this national network. Itsrevenues from broadcasting exceed $100,000 annually, and its broad-casting programs have a reception range extending to parts of Ohio,Indiana and Kentucky.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.73 N L R.B, No. 76.396 GREAT TRAILS BROADCASTING COMPANYIII.THE QUESTION CONCERNING REPRESENTATION397The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a single unit comprising all transmitter techni-cians, control room operators and remote control operators, includingthe transmitter supervisor, the engineering supervisor and the controlroom supervisor.,The Employer contests the. appropriateness of asingle unit, contending that the three groups should constitute threeseparate units, and would also exclude the three supervisors.The Employer's broadcasting facilities include a studio, a controlroom and a recording room at its main offices in Dayton, Ohio, and atransmitter station, which is located approximately 5 miles from thestudio.The transmitter technicians work at the transmitter station,where their duties consist primarily of operating and maintaining thetechnical radio equipment.They are required to be licensed by theFederal Communications Commission.The control room operatorshandle all manual controls and switches in the control and recordingrooms, acting on signals from the program producer.Remote controloperators perform in the field substantially the same duties and receivethe same rate of pay as the control room operators.Both groupsare under the supervision of the engineering supervisor.Althoughthe Federal Communications Commission does not require that theseemployees be licensed, two control room operators possessed Com-mission licenses at the time of their employment and, of these, onehas been promoted to transmitter technician and the other remains asa control room operator.Further integration between the controlroom operators and transmitter technicians is indicated by the Em-ployer's policy of rotating the position of control room supervisorevery 3 months among the four full-time transmitter technicians.While the duties of the transmitter technicians appear to be of amore technical nature and their hourly rate of pay correspondinglyhigher than that of the control operators, we are of the opinion thatthe close inter-relation of the functions of all groups, the similar condi-tions of employment, in the integration of personnel, and the generalIOf the 14 employees involved,5 are transmitter technicians,4 are control room opera-tors,2 are remote control operators,3 are referred to as supervisors. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDpattern of organization in the broadcasting industry 2 indicate asufficient community of interest to warrant their inclusion in a singleappropriate unit."Transmitter supervisor-L. House:This employee is the seniortransmitter technician and constitutes the only continuous super-visory authority at the transmitter station.He does not work on arotating shift, as do the other technicians, and is not required to signan attendance record.His pay is 10 percent higher than that of thehighest paid technician, and lie has the authority to discipline andrecommend the discharge of employees within his departnient.Weare of the opinion that lie is a supervisory employee; we shall excludehim.Engineering supervisor-W. Evenden:This employee's primaryduties consist of checking and supervising the activities of the controlroom operators and the remote control operators. In the exercise ofhis authority, he has discharged one employee and effectively recom-mended a pay raise for another.He is paid at a rate substantiallyhigher than that of the employees working under his supervision.Wefind that he comes within the Board's customary definition of super-visory employees; we shall exclude him.Control room supervisor-H. Ryan:This employee is the currentrotating transmitter technician, who repairs radio equipment in thecontrol room and directs routine activities of the control room opera-tors.He receives no additional remuneration during his 3-monthshift at the control room, and the record reveals that he possesses nosupervisory authority within the Board's accepted definition thereof.We shall include him.We find that all radio technician employees of the Employer, in-cluding transmitter technicians, control room operators, remote con-trol operators, and the control room supervisor, but excluding theconsulting engineer, the engineering supervisor, the transmitter sup-ervisor, and all or any other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section .9 (b) of the Act.2The Employer has no history of collective bai gainingHowever, the Petitioner's inter-national representative testified that Petitioner at the time of the hearing had between 350to 400 contracts with radio broadcasting companies, including 5 to 6 in the State of Ohio,and that in approximately 80 percent of these contracts employees performing duties sub-stantially the same as those performed by the employees herein involved are included in asingle unit3 SeeMatterof Louis CBaltimoi e,57 N L R B 1611 ; andMatter of Atlanta JournalCompany,70 N L R B 1168. GREAT TRAILS BROADCASTING COMPANYV.THE DETERMINATION OF REPRESENTATIVES399We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.The parties disagree as to the eligibility of three part-time employ-ees to vote in the election.The Employer is opposed to their partici-pation, whereas the Petitioner would permit them to vote.Transmitter technicians-Bright and 1TTymer:These employeeswork from 6 to 8 hours per week during the current installation of anew transmitting plant.Normally however, they are called upononly as substitute technicians when the regular employees are ill, onleave, or otherwise temporarily absent.We find that they do not havesufficient interest in the selectionof a bargainingrepresentative toentitle them to vote in the election.Control room operator-Hurley:This employee works 36 hours perweek on a regular part-time basis. Inasmuch as his interests are sub-stantially the same as those of the regular employees, we find that heis eligible to participate in the election.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Great Trails BroadcastingCompany, Dayton, Ohio, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) clays from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Ninth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire to berepresented by International Brotherhood of ElectricalWorkers,,Local Union 1224, AFL, for the purposes of collective bargaining.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Direction of Election.739926-47-vol. 73-27